Citation Nr: 1118147	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1990, July 1991 to January 2000, and from June 2001 to August 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for pes planus.

In December 2006, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In March 2007, the Board remanded the appeal for further action by the originating agency.  In October 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision the Court found that a remand was required for the Board to obtain clarification of opinions provided in a May 2008 examination report, to afford the Veteran a new examination, or to explain why a new examination was not necessary.  The Court noted that the May 2008 VA examiner had provided an opinion based on the absence of supporting service treatment records without considering the Veteran's reports of in-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Given the amount of time that has elapsed since the last VA examination and the need for the examiner to evaluate the Veteran's reports, the Board finds that a new VA examination is warranted.

The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the feet to determine the etiology of her current flat foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should opine as to whether the Veteran's current pes planus, at least as likely as not (50 percent probability or more) had its onset in service.

The examiner should also provide an opinion as to whether any pre-existing pes planus was aggravated (underwent an increase in underlying disability) during service

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner rejects or discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


